In re: J. George Nomey, Max Head and S. & H. General Store, applying for certio-rari, or writ of review, to the Court of Appeal, 345 So.2d 993, Second Circuit. Parish of Jackson.
Writ denied. Relator’s complaints have been previously found to be without merit by this court. See Nomey et al. v. Jackson Parish Police Jury et al., La., 345 So.2d 1191, denied May 25, 1977.
DENNIS, J., is of the view the application presents sufficient legal question to require consideration of oral arguments and briefs by all parties.